Citation Nr: 1827337	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee sprain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.      



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from March 1988 to July 1988.  He had subsequent service in the United States Army Reserve until October 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a video hearing in August 2012 before a Veterans Law Judge who is no longer employed at the Board.  A transcript is of record.  The record was held open for 60 days to allow for the submission of additional evidence.  He was given the opportunity to testify at another hearing before a different Veterans Law Judge, but he declined in September 2017.  

The Board remanded the case for further development in December 2014 and November 2016.  The case has since been returned to the Board for appellate review.   

The Board also notes that additional evidence has been received since the case was last adjudicated by the RO.  However, in February 2018, the Veteran's representative submitted a waiver of the RO's initial consideration of the evidence.

In a July 2017 rating decision, the RO granted service connection for right knee sprain based on the Veteran's period of active duty for training from March 1988 to July 1988.  Thus, the Veteran is considered a veteran for this period of service and for all disabilities claimed to have been incurred or aggravated during such service.  See Hill v. McDonald, 28 Vet. App. 243 (2016) (holding that once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of active duty for training, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of active duty for training).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1.  The Veteran's low back disorder did not clearly and unmistakably preexist service.

2.  The Veteran has not been shown to have a current low back disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected right knee disorder.

3.  The Veteran has not been shown to have a current left knee disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service, may not be presumed to have been so, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 4.9 (2017).


2.  A left knee disorder was not incurred in or aggravated by active service, may not be presumed to have been so, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions..." 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted); see also 38 C.F.R. § 3.303(c) (when existence of a disability prior to service is established, no additional or confirmatory evidence is necessary). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

I.  Low Back Disorder

Considering the evidence of record, under the laws and regulations set forth above, the Veteran is not entitled to service connection for a low back disorder.

The Veteran has contended he is entitled to service connection for a low back disorder and has set forth several theories of entitlement.  

In October 2009 and June 2010, the Veteran submitted applications for compensation, writing that his back disability began in April 1988 with an explanation that his lower back was aggravated due to military service.  In January 2012, he wrote VA a letter that the problems with his back are a result of the problems with his right knee.  At the Board hearing, the Veteran clarified that he injured his back prior to service and his theory for entitlement is one of aggravation.  See August 2012 hearing transcript at 34, 37 (Veteran testified he was first injured in 1985 or 1986, then reinjured his back in 1992).  However, the Veteran submitted an additional application form for benefits in September 2017 again claiming a back disorder secondary to his right knee.  

The presumption of soundness applies.  A military entrance medical report reflects no back problems.  See September 1987 report of medical history (no recurrent back pain).  On examination, his spine was found to be normal.  An August 1991 report of medical history is also silent for recurrent back pain.  The presumption can only be rebutted with clear and unmistakable evidence demonstrating that an injury or disease existed prior to service and was not aggravated by such service.  There is no documentation or finding of a pre-service back injury.  The earliest documentation of back disorder symptoms are from 1993, even though the Veteran testified at the August 2012 hearing he injured his back around 1986.  A back disorder did not clearly and unmistakably exist prior to service.  Therefore, entitlement on the theory of aggravation is not warranted.

Reserve service treatment records from March 1994 and November 1994 show the Veteran was put on profile for a status-post back injury around June 1994 and November 1994.  Documents associated with the claims file include physical restriction notes including being "partially incapacitated" during Reserve service.  See, e.g., May 1993, October 1993, April 1995 disability certificates; January and September 1994 Dr. L.M. notes (no running, marching, push-ups, sit-ups, heavy lifting); April 1994 Dr. L.M. handwritten record; June 1995 sick slip; June 1995 Dr. L.M. letter (diagnosed with lumbosacral spine strain, gradually getting better, prognosis is fair).  Service treatment records also reflect a low back injury from October 1993.  See October 1994 report of medical examination; see June 2010 Medical Treatment Record document at 21 (soldier continues to suffer from low back pain since he injured his back Oct 93; low back pain - chronic injury at his work).  Dates following service at which time he was seen for his back due to work injuries are between 2000 and 2003, and additional treatment for pain is documented in a 2012 private practice letter; this also includes a June 2000 progress note reflecting he was rear ended while driving a bus.  

The claims file contains documentation for a right knee injury (the injury noted occurred in basic training in 1988), which was service connected in July 2017.

The reserve service treatment records document several industrial back injuries for which the Veteran received workers compensation, including in October 1993.  

VA afforded the Veteran an examination for his back claim in June 2010, March 2015, and November 2016.  The June 2010 examiner opined that it is less likely than not that the Veteran's chronic low back pain is a result of any overuse injury or injury that occurred during his active military enlistment, and is rather more likely than not due to normal age progression.  However, this opinion did not address aggravation and the Board remanded in December 2014 for a new examination after his hearing testimony describing a pre-service back injury.

The Veteran underwent a VA examination in March 2015, and noting a history of back strain in 1994, the examiner stated that due to remoteness and lack of nexus any relationship of current symptoms to service complaints is speculative.  The Board found this opinion was inadequate. 

A new examination was conducted in November 2016.  The VA examiner diagnosed the Veteran's back with lumbar spine degenerative joint disease based on September 2015 imaging studies documenting arthritis.  See November 2016 VA exam at 8-9.  The examiner recognized that there was a previous diagnosis of a 1994 lumbosacral strain and noted a medical history of the 1993, 1994, and 1995 low back strain, complaints regarding the back, and acute exacerbation of a chronic low back strain respectively, X-Ray results from 2000 showing a normal lumbar spine, chronic back pain again in 2011, and knee and back pain in 2014 regarding a motor vehicle accident.  See id. at 1-2.  The Veteran relayed a history of two separate post-service injuries resulting from motor vehicle accidents including when he was driving a bus and the seat broke, though he could not recall a specific injury prior to his military service.  Id. at 2.  

After a physical examination, soliciting a history through an interview of the Veteran, and review of the claims file, the November 2016 VA examiner opined that although a low back strain occurred in service, it appears to have had a self-limiting course as there is no significant evidence of chronicity.  Id. at 9.  Further on this point, the examiner explained that muscle and ligament sprains and strains are self-limited conditions unless there is a documented pattern of medical visits for recurrent pain or progression of symptoms, but this is not the case here.  Id.  

He also addressed the Veteran's back disorder on a secondary basis, opining that the Veteran's low back degenerative joint disease is less likely as not due to a chronic antalgic gait due to knee pain, as there is no record of such available, and the lumbar spine disorder is more likely due to morbid obesity and the natural progression of aging.  Id.  The examiner noted there was no evidence to suggest the Veteran's acute low back pain had begun prior to service or that the 1993 documented lumbar sprain was an aggravation beyond normal progression of a prior disorder.  

The Board finds the November 2016 VA examiner's opinion probative and persuasive.  The examiner provided a medical opinion supported by rationale and a discussion of the Veteran's medical history.  Though the Veteran had a strain in service, chronicity of symptoms is not evidenced.  The examiner explained that strains are considered medically self-limited conditions in the absence of a documented pattern of recurrent pain or progression of symptoms.  Crucially, the examiner found that the degenerative process currently affecting the Veteran's spine is not consistent with the in-service injury mechanism claimed by the Veteran.  Thus, service connection is not warranted on a direct basis.

Secondary service connection is also not warranted for the Veteran's low back disorder.  The November 2016 examiner considered the Veteran's gait including as potentially due to knee pain and he found the more likely cause of the back arthritis is other risk factors such as obesity and aging.

The Board acknowledges the Veteran offered testimony that his back disorder developed during active duty service and from his right knee pain.  The Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, 21 Vet. App. 303.

The Veteran is competent to state that his back problems began in service.  However, his allegations that his current back disability originated prior to and were aggravated by service, originated in service, and that his right knee may also be the cause are inconsistent with the contemporaneous record.  The Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left Knee Disorder

Considering the evidence of record, under the laws and regulations set forth above, the Veteran is not entitled to service connection for a left knee disorder.

Though the Veteran's service treatment records document injury and treatment to his right knee, evidence of left knee symptomology is absent.  See e.g. September 1987 and August 1994 exams (lower extremities normal).  

The Veteran has asserted he believes the problems with his left knee are a result of the problems with his right knee.  See January 2012 appeal (letter dated December 2011).   

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. §3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

VA afforded the Veteran an examination for his right knee in May 2010, March 2015, and November 2016.  Though his May 2010 examination pertained to the right knee, the Veteran testified at the August 2012 Board hearing that during a 2010 examination (the May 2010 knee or a June 2010 back examination) he fell on the floor and sat down, at which point the VA examiner told the Veteran he was having the same problem with his left knee but that it was secondary.  See August 2012 hearing document at 23-24.  

At the November 2016 VA examination, the examiner noted the complaints of left knee pain and diagnosed the Veteran with degenerative joint disease, arthritis.  See November 2016 VA exam at 1, 10.  Based on a review of the claims file including service treatment records, a solicitation of a medical history from the Veteran, and upon physical examination of the knees, the examiner found that the right knee strain in service was a self-limiting course and the left knee had no evidence of injury in service.  Id. at 11.  He opined that since X-Rays showed similar findings bilaterally, and with no documentation for symptoms of the left knee in service, the bilateral knee degenerative joint disease is less likely as not due to unilateral injury in service and is more likely due to chronic changes related to age and obesity.  Id.  

In an April 2017 addendum, the November 2016 examiner clarified his opinion on the Veteran's bilateral knee disorders.  He added a diagnosis of chronic right knee sprain and opined that while the chronic right knee sprain is at least as likely as not a continuation of the right knee sprain in service, that the Veteran's right knee arthritis is less likely as not due to the chronic right knee sprain because 2015 X-Rays of both knees show similar patterns of mild degenerative joint disease.  Since the X-Rays of both knees show similar findings of degeneration, the bilateral knee arthritis is less likely as not due to right knee unilateral injury in service and is more likely due to chronic changes related to age and obesity.  He said there are no X-Ray changes that would cause him to opine that offloading, or favoring the left knee, had a great enough impact to cause the degenerative joint disease and it does not appear that the left knee is due to antalgic gait due to right knee pain.  Additionally, he explained if the chronic right knee sprain would have caused degenerative joint disease, it would be likely that the right knee's progression would be greater than the left, which is not the case.

VA treatment records from Cleveland VA Medical Center from June 2017 contain radiology findings from the Veteran's knees, including mild interval progression of mild tricompartment osseous degenerative changes of both knees, distal quadriceps tendon enthesopathy and patellar tendon enthesopathy bilaterally, bilateral tibiofemoral joint space loss, bilateral knee joint effusions suspected, and mildly heterogeneous mildly thickened appearing anterior knee soft tissues bilaterally.  Similar to the 2015 X-Rays relied on by the November 2016 VA examiner, the June 2017 imaging results also show the knee disorders as being bilaterally affected.

The Veteran stated his left knee pain is caused by his now-service-connected right knee disorder.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current left knee disorder and whether or not such a disorder was caused or aggravated by his right knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2016 VA examiner's opinion to be more probative, because it is based on a review of the record and relevant medical literature and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's statements and the kind of gait experienced by the Veteran, and was based on medical expertise.  In this regard, the Board finds the VA examiner opinion more probative.  As such, service connection for a left knee disorder is not warranted.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


